DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
A heat pipe
A heat pipe wick having a gyroid or other periodic lattice structure
A heat pipe wick including a finite-order fractal cross-section
Scaling a basic geometry
Skewing a basic geometry
A loop heat pipe
A heat pipe integrated into a vapor chamber heat spreader
A heat pipe wick including local fractal or high surface roughness
The drawings are objected to under 37 CFR 1.83(b). When the invention is an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. Therefore the drawing must show how the gyroid or periodic lattice wick structure should be used in a loop heat pipe application. 
The drawings are objected to under 37 CFR 1.84(l) because they are illegible and are not of a quality that permits adequate reproduction. MPEP § 507. 
The drawings are objected to under 37 CFR 1.84(m) because they contain solid black shading.
because they are missing labels and lead lines. MPEP § 507. 
The drawings are objected to for the following reasons. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
In figure 4 the top left image and the bottom right image are identical
The term “AM” is not defined in the disclosure
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The drawing descriptions do not adequately describe the drawings. 
The term “meso-scale” is not defined
Disclosure contains a repeated word on page 6, line 21, “desirable”
It is stated that the present invention includes a new method yet no methods are disclosed
Appropriate correction is required.
Claim Objections
Claims 3 – 6 are objected to because of the following informalities:  Claim 1 claims consistent pore size, yet dependent claims 3 – 6 contrarily claim variable pore sizes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 – 5, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Regarding claim 1, it recites, “a heat pipe wick having a gyroid or other periodic lattice structure.” There is no disclosure in the specification as to how a wick of this nature can be produced, and it is disclosed that it is not currently possible to manufacture this wick. Additionally, the invention described in the claim is not supported by the disclosure. No evidence is provided to support the claimed benefits of, “providing relatively high porosity, high surface area, consistent pore size, structural stability, low tortuosity, and low convective acceleration”, it is merely stated as fact. 
Furthermore, the specification does not disclose how to produce a heat pipe wick with a gyroid or other periodic lattice structure, but merely states that it may be possible with unnamed fabrication methods (pg. 3, line 8). Still further, the claim defines the desired effects in functional language, but the disclosure fails to sufficiently identify how the result is achieved. MPEP § 2163.03
Regarding claim 2, it recites, “the heat pipe wick includes a finite-order fractal cross-section” but the specification does not disclose how to incorporate that geometry into the wick design. Should the internal channels of the gyroid or lattice structure have a fractal cross-section? Not all periodic lattice structures form isolated flow paths that comprise an enclosed cross-section. Should the entire wick have that cross-section on the macro-scale, where for example the cross-sectional shape of the vapor space is a finite-order fractal? For examination purposes, this limitation will be anticipated if a wick structure contains any finite-order fractal shape in any portion. 
Regarding claim 3, it recites, “wick comprises variable pore sizes.” This is contrary to the claim upon which it is depended wherein “consistent pore size” was claimed. It is unclear how pore sizes can be both consistent and variable, and the disclosure does not provide further detail. 
Regarding claim 4, it recites, “the variable pore sizes are produced via scaling a basic geometry…” and Claim 5 recites, “the variable pore sizes are produced via skewing a basic geometry…” The actions of skewing and scaling are not defined, nor is a “basic geometry.” Additionally, does this scaling/skewing occur during design or is it a process effected after a basic periodic lattice structure is 
Regarding claim 10 recites, “the heat pipe wick includes local fractal or high surface roughness” How is a local fractal to be incorporated? What aspect of the wick design contains the local fractal? What is being modified to be a local fractal? Does the applicant intend “local fractal” and “high surface roughness” to be synonymous? In claim 10, “greatly improving heat capacity” is a desired result, not a structural limitation, and it is not supported by the disclosure. The functional description of the purported merits is only evidenced by relative terms and qualitative descriptors, and not by data or an example. Furthermore, there are no working examples of the claimed apparatus in operation, and it is disclosed that current technology precludes the manufacture of the heat pipe wick described. 
Due to these numerous factors (i.e. the nature of the invention, the state of the prior art, the amount of direction provided by the inventor, the lack of working examples, and the quantity of experimentation needed to make or use the invention), one of ordinary skill in the art would not be able to create or reproduce the present invention without significant undue experimentation. . MPEP § 2164.
Furthermore, the claim defines the desired effects in functional language, but the disclosure fails to sufficiently identify how the result is achieved. MPEP § 2163.03

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "other periodic lattice structure" renders the claim(s) indefinite because the claims includes elements not actually disclosed (those encompassed by "other periodic lattice structure"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
The terms "relatively high porosity", “high surface area”, “consistent pore size”, “low tortuosity”, and “low convective force” in claim 1 are relative terms which renders the claim indefinite.  The terms listed above are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore it is not a given that heat pipe wicks have pores.
Regarding claim 2, the terms “includes a finite-order fractal cross-section” and “relatively high surface area and porosity” are relative terms which render the claim indefinite.  
The term “includes a finite-order fractal cross-section” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear exactly how the fractal cross-section should be incorporated into the wick design. Should the internal flow channels of the gyroid or other lattice structure have that cross-section? Not all periodic lattice structures form isolated flow paths that comprise an enclosed cross-section. Should the entire wick have that cross-section on the macro-scale, where for example the cross-sectional shape of the vapor space is a finite-order fractal? For examination purposes, this limitation will be anticipated if a wick structure contains any finite-order fractal shape in any portion.
The term “relatively high surface area and porosity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 3 – 6, the limitation of “variable pore sizes” renders the claim indefinite because it contradicts a limitation in claim 1. The wick has already been claimed to have consistent pore sizes, and cannot also have variable pore sizes. Additionally, the term “variable” is a relative term which renders the claim indefinite. Variable in what way? Is it adjustable by the end user? The term "variable" 
Regarding claim 10, the terms "high surface roughness" and “greatly improving heat capacity” are relative terms which renders the claim indefinite. The terms "high surface roughness" and “greatly improving heat capacity” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 7, the clause, “integrated into a hypersonic leading edge” is not a structural modification of the heat pipe, but merely an intended use. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ameli, Seied Masoud. “Additive layer manufactured sinter-style aluminium/ammonia heat pipes.” (2012). 
Regarding claim 1, Ameli discloses a heat pipe comprising a heat pipe wick having a gyroid or other periodic lattice structure (pg. 3). Ameli produces a working heat pipe with a wick structure comprising an array of octahedral geometries formed into a lattice structure. The periodic nature of this lattice structure can be seen in figure 1-3. 
Regarding claim 3, Ameli discloses the heat pipe wick comprises variable pore sizes (page 95). Ameli describes varying pore size radially. 

Claim Rejections - 35 USC § 102/103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 – 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ameli, Seied Masoud. “Additive layer manufactured sinter-style aluminium/ammonia heat pipes.” (2012).
Regarding claim 2, as best understood, Ameli discloses the heat pipe wick includes a finite-order fractal cross-section (fig. 4-30), thereby providing relatively high surface area and porosity for a given channel size. The octahedral unit used my Ameli, when oriented against a surface (such as on the outer area of the wick, against the inside of the heat pipe shell), a flow path with a triangular cross-section is defined. Also, figure 4-9, element a shows another period lattice structure that has been used to create porous structures, which is a modified form of the octahedral unit used in Amelia’s experiment. This 


    PNG
    media_image1.png
    530
    747
    media_image1.png
    Greyscale

Annotated Figure 4-9, Ameli

Regarding claims 4, as best understood, Ameli discloses the variable pore sizes are produced via scaling a basic geometry of the heat pipe wick (page 92, figures 4-30 and 4-31). Ameli scales the unit cell size and the strut size to effect variance in pore sizes. 
Regarding claim 5, as best understood, Ameli discloses the variable pore sizes are produced via skewing a basic geometry of the heat pipe wick (fig 4-8). Since the specification does not clearly define “skewing”, for the purposes of examination it will be understood to be a change in unit cell shape by distortion or deformation in a way that is not scaling (as demonstrated in the claim 4 rejection). The fourth step shown in figure 4-8 represents a transformed unit cell “skewed” to produce randomized pore sizes. This method allows for arbitrary deformation during the design phase, and is a mechanism for varying pore sizes.
Regarding claim 6, as best understood, Ameli discloses the variable pore sizes are produced via implementing a basic geometry of the heat pipe wick on multiple scales in the same bulk structure (page 95). Ameli describes a wick with pore sizes varying radially, and with different thicknesses along the length. This description represents two instances of multiple scales in the same bulk structure: the first being multiple sizes (scales) of pores, which grade radially, and the second being a graded thickness in the axial direction. Since the wick is comprises a periodic lattice structure, making changes to the size or shape of the wick must be carried out by manipulating the lattice structure. Ameli also discloses changing pore size as a method of tuning heat pipe performance (page 67). How the wick shape is changed does not change the fact that the wick pore size can change. Furthermore, the specification does not make clear what “scaling” and “skewing” are or what a “basic-geometry” is. 
Regarding claim 7, Ameli further teaches the heat pipe of claim 1 to be integrated into a hypersonic leading edge (being integrated into a hypersonic leading edge is an intended use or an example of an application. The wick structure disclosed by Ameli is also able to be used in the same way). 
Regarding claim 8, Ameli further teaches the heat pipe of claim 1, wherein the heat pipe is a loop heat pipe (Ameli teaches various shapes of heat pipes, for example fig. 2-1 shows loop heat pipes and fig. 3-1 shown other common shapes of heat pipes. And it is known loop heat pipe is commonly used 
Regarding claim 9, Ameli further teaches the heat pipe of claim 1, wherein the heat pipe is integrated into a vapor chamber heat spreader (the heat pipes of Ameli can be intergrated into a vapor chamber heat spreader. Note, the limitation “integreated…” recites an intended use of the claimed heat pipe without further structurally limiting the heat pipe) .
Regarding claim 10, as best understood, Ameli discloses the heat pipe wick includes local fractal (see claim 2 rejection) or high surface roughness (pg. 149) to increase capillary force, and wherein the local fractal or high surface roughness is configured to reduce overall pressure drop (pg. 148), thereby greatly improving heat capacity. Ameli discloses that surface roughness is a factor affecting the contact angle of the condensed working fluid on the heat pipe wick structure, and that capillary pressure is directly related to the difference in contact angle in the evaporator and the condenser (pg. 148). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to employ surface roughness and a tool for optimizing capillary performance of the wick structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER C PILLOW/Examiner, Art Unit 3763    

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763